Citation Nr: 0934846	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In August 2008 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  

In a statement submitted by the Veteran in December 2008, the 
Veteran appears to make a claim of entitlement to service 
connection for bipolar disorder.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran had a diagnosis of "old tuberculosis" in 
2003 which may have been an active infection.

2.  There is no competent medical evidence associating the 
Veteran's "old tuberculosis" with his active service.


CONCLUSION OF LAW

Tuberculosis was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2008).






	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case (SSOC), is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in September 2007 that fully addressed all four 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an SSOC issued in January 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claim was remanded by the Board in August 2008 
for further development.  The Veteran claimed that he had 
service  from 1978 to 1983, in addition to the period of 
service confirmed by his DD214.  The Appeals Management 
Center submitted a request to confirm the Veteran's claimed 
dates of service to the National Personnel Records Center 
(NPRC) and asked that any existing service treatment records 
from this time period be furnished for inclusion in the 
claims file.  The NPRC could not very the term from 1978 to 
1983 and did not have any service treatment or personnel 
records for the Veteran during this time period.  

In December 2008 the Veteran was sent a letter requesting 
that he furnish any other evidence or information in his 
possession that may help verify his claimed dates of service.  
In December 2008 the Veteran wrote stating that he has 
nothing further to furnish and would like his claim decided 
based on the evidence of record.  As all necessary 
development has been completed, and the term of service from 
1978 to 1983 could not be verified, the VA has no further 
duty to assist the Veteran in this matter and the claims file 
contains a complete record of the Veteran's service.

The Board acknowledges that to date, the Veteran has not been 
afforded a VA compensation and pension (C&P) examination in 
regard to his claim for service connection.  In determining 
whether the duty to assist requires that a VA C&P examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection.  While the Veteran's VA treatment records 
indicate that the Veteran has "old tuberculosis," there is 
no indication the Veteran received any treatment for this 
disability has not sought treatment for this condition since 
2003.  Even if this condition can be considered a current 
disability, there is no indication in the Veteran's service 
treatment records that he complained of or was treated for 
tuberculosis or other breathing condition while in service.  
Finally, there is no evidence, besides the Veteran's own 
statements, relating any possible tuberculosis disability to 
the Veteran's active service.  The claims file does not 
indicate a continuity of symptomatology and the medical 
evidence does not associate the Veteran's "old 
tuberculosis" with any specific cause including his active 
service.  As such, an examination is not required.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from February 2003 through December 2003.  
Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks service connection for tuberculosis.  The 
Veteran contends that he did not have tuberculosis when he 
entered active service and was diagnosed after he separated 
from service.  The Veteran's service treatment records do not 
reveal any complaint of or treatment for tuberculosis or 
other breathing condition.

In August 2003 the Veteran had a chest x-ray that revealed 
possible old tuberculosis.  It was noted that there may be an 
active infection of tuberculosis.  There is no other record 
of diagnosis of or treatment for tuberculosis.

In light of the evidence the Veteran is not entitled to 
service connection for tuberculosis.  While the Veteran's 
chest x-ray indicated that he may have had an active 
tuberculosis infection, there was not an actual diagnosis of 
tuberculosis.  Even if the "old tuberculosis" was active, 
the Veteran did not seek treatment for the condition after 
the x-ray.  There is no indication, besides the Veteran's own 
statements, that the "old tuberculosis" was caused by or 
related to the Veteran's active service.  To receive service 
connection a disability must be linked by medical evidence to 
the Veteran's active service.  

Additionally, the Veteran does not report a continuity of 
symptomatology which could link his condition to his active 
service.  The Veteran indicates that he contracted the 
condition after service, and the diagnosis of "old 
tuberculosis" did not occur until 2003.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, while "old tuberculosis" indicates that the Veteran 
may have contracted the condition, prior to 2003, this 
diagnosis occurred 25 years after the Veteran separated from 
active service.  This is significant evidence against the 
claim.  As such, the Veteran's claim must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for tuberculosis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tuberculosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


